Mr. Justice Fisher
delivered the opinion of the court.
This was an issue for the trial of the right of property, in the circuit court of Lowndes county, between the plaintiff in error, as a judgment creditor of R. C. Moore, -and the defendant in error, claiming the slave in controversy, under a deed of trust founded upon the consideration of natural love and affection, by the said Moore, for his wife, to the claimant as her trustee.
A verdict and judgment were rendered in the court below for the claimant. A motion was made for a new trial by the counsel for the plaintiff in error, and was overruled by the court. The question presented by the record is, whether the deed as to prior creditors of the grantor is void.
The law presumes a voluntary conveyance as to such creditors to be fraudulent and void, and the party claiming under it must, by clear and satisfactory proof, rebut this presumption. It will not be sufficient, merely to, show the fair intentions of the grantor, and that by good management the property by him retained was sufficient to pay his debts. The proof must show, that by the ordinary course of human transactions, the deed could not operate to hinder, delay, or to defeat the claims of prior creditors.
It is only out of favor to the party claiming under the deed, that it is not held by the courts fraudulent per se; and the rule *150having been relaxed, merely to let in the party’s evidence to explain the transaction, it follows that the evidence must afford a sufficient explanation, by showing, that the property conveyed was so inconsiderable, when compared with that retained by the grantor, and the amount of debts he then owed, that it could not be supposed to endanger the safety of a debt, or to delay its payment.
In our opinion, the proof in the record was not sufficient to rebut the presumptions of fraud, created by the plaintiff’s evidence.
We, therefore, reverse the judgment, and grant a new trial.